Citation Nr: 0006643	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-09 652	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel
INTRODUCTION

The veteran served on active duty in the military from 
October 1967 to October 1971.  He died in April 1995.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from an October 1995 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania-which denied her claims for 
service connection for the cause of his death and for 
Dependents' Educational Assistance under Chapter 35 of the 
United States Code (U.S.C.).  In December 1996, she testified 
at a hearing at the RO in support of her claims.

FINDINGS OF FACT

1.  The veteran died in April 1995 as a result of a cerebral 
herniation due to a large cerebral ischemic infarction.

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder with alcohol and 
substance abuse, rated as 30 percent disabling.

3.  There is no medical evidence of record suggesting there 
was a correlation between service or his service-connected 
disability and his death.

CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's claim for Dependents' Educational 
Assistance, under the provisions of Chapter 35 of the U.S.C., 
is dismissed.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.310(a), 3.312(a).  For a service-connected disability to be 
the principal cause of death, it must singularly or jointly 
with some other condition be the immediate or underlying 
cause of death, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  For a service-connected disability to be 
a contributory cause of death, it must be shown that it 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

A more preliminary determination that must be made in this 
case, however, is whether the appellant has satisfied her 
initial burden of submitting evidence sufficient to justify a 
belief-by a fair and impartial individual-that her claims 
are "well grounded," meaning at least plausible, 
meritorious on their own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If it is determined that she has not 
satisfied this initial burden, then her appeal must be 
denied, and VA does not have a "duty to assist" her in 
developing the evidence pertinent to her claims.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection for the cause of 
a veteran's death to be well grounded, there must be 
competent medical evidence suggesting that a service-
connected disability either caused or contributed 
substantially or materially to death.  See Hasty v. West, 13 
Vet. App. 230, 233 (1999), citing Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) and Heur v. Brown, 7 Vet. App. 379, 
384 (1995).  Inasmuch as there is no such competent medical 
nexus evidence of record in this case, the appellant's claim 
for service connection for the cause of the veteran's death 
is not well grounded and, therefore, must be denied.

Records show that, on March 28, 1995, the veteran was 
admitted to the Latrobe Area Hospital for complaints of 
increasing weakness in the left side of his body 
and involuntary movements of his abdomen-which reportedly 
had progressed in severity during the previous few weeks 
without any improvement.  During the next several days while 
a patient in the hospital, he underwent computerized 
tomography (CT) scans of his brain, as well as magnetic 
resonance imaging (MRI) studies, which confirmed that he had 
suffered a cerebrovascular infarction (i.e., a stroke).  His 
doctors also observed signs of several additional strokes 
and, even with treatment, were unable to significantly 
improve his overall status-although he refused to undergo an 
arteriogram and other clinical workup (brain biopsy, etc.) 
they recommended to determine the cause (etiology) for his 
strokes.  On March 31, 1995, he experienced a sudden 
deterioration and worsening of his condition due to seizures 
(he reportedly was in a "stupor"), prompting a transfer to 
the intensive care unit of the hospital for closer 
observation and monitoring.  There, his condition continued 
to regress and, after discussing his situation with a friend 
who had power of attorney, it was decided to start 
simplifying his medication and provide only hospice care.  He 
died a short time later, on April 4, 1995.  His treating 
physician indicated in the discharge summary of the terminal 
hospitalization that he died from a cerebral herniation due 
to the ischemic infarction, and that the etiology of it was 
not clearly determined (although most likely attributable to 
immunological angiitis) because the power of attorney refused 
a postmortem examination.  The actual certificate of death 
also indicates the veteran died from these conditions.

At the time of the veteran's death, service connection was in 
effect for
post-traumatic stress disorder (PTSD) with alcohol and 
substance abuse, rated as 30 percent disabling.

During her hearing at the RO in December 1996, and in various 
written statements she submitted at other times during the 
course of her appeal, the appellant alleged that the 
veteran's PTSD-while not directly responsible for his 
death-nonetheless contributed substantially and materially 
to it because he chronically abused alcohol as a result of 
his PTSD instead of taking the psychotropic medication that 
he needed to control it.  She said that, in turn, had the 
practical effect of preventing him from receiving the care he 
needed at Latrobe Hospital to treat the conditions that 
ultimately were fatal.  However, notwithstanding her 
contentions to the contrary, she has not identified or 
submitted any objective medical evidence to substantiate her 
allegations that the service-connected disability had any 
role whatsoever in the veteran's death.  There is no mention 
in the records of the terminal hospitalization, or on the 
certificate of death, of the PTSD or symptoms associated with 
it (specifically, the alcohol abuse) having any effect on the 
veteran's death due to his strokes.  Although the terminal 
hospital records confirm that he resisted some of the 
modalities of treatment and clinical workup that his doctors 
recommended to determine the cause of his strokes 
(specifically, an arteriogram and brain biopsy), there is no 
indication that his declining to undergo those diagnostic 
studies was the result of his PTSD-as opposed to, for 
example, any number of other possible reasons.  This is 
particularly true in light of the fact that, even his power 
of attorney-who, by the very nature of the position, was 
vested with the authority to make such decisions concerning 
his treatment and care-refused it, even a postmortem 
examination.  Therefore, while it certainly was the veteran's 
personal right to refuse the requested treatment and 
diagnostic studies to determine the cause of his fatal 
strokes, as it was the right of his designated power of 
attorney, there simply is not any objective medical evidence 
currently of record to attribute his death from the strokes 
to his PTSD or to the symptoms associated with it, including 
his alcohol and substance abuse that VA already has 
acknowledged was part and parcel of the condition.

Since the appellant and her representative do not profess to 
have any specialized training or expertise in the field of 
medicine-including pertaining to the etiology of 
cerebrovascular diseases such as strokes-and since this is 
not otherwise indicated by the evidence of record, their 
allegations purporting to establish a correlation between the 
veteran's PTSD (and the alcohol abuse associated with it), 
and his death from strokes, have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The Board emphasizes that a well-grounded claim for service 
connection must be supported by medical evidence-not just 
allegations-and there is no such evidence in this case.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Additionally, the evidence of record does not demonstrate 
cerebral infarct during service or for many years after 
service discharge.  No competent evidence has been submitted 
which relates the cause of death to service or disease or 
injury incurred therein.

Because the appellant has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim for 
service connection for the cause of the veteran's death is 
well grounded, VA is under no "duty to assist" her in 
developing the evidence pertinent to this claim.  See Morton 
v. West, 12 Vet. App. 477 (1999); Epps, 126 F.3d at 1468 
(1997).  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make 
this claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death on essentially the same 
basis as the Board-due to the absence of any medical nexus 
evidence suggesting a correlation between service or his 
service-connected disability and his death.  Obviously then, 
she is not prejudiced by the Board's decision to deny her 
claim in this same manner.  See Bernard v. Brown, 4 Vet. App. 
384, 392-93 (1993).  The RO also apprised her in the February 
1996 Statement of the Case, and more recently in the July 
1998 Supplemental Statement of the Case, of the reasons for 
denying her claim.  Therefore, the Board considers this 
decision as sufficient to inform her of the evidence 
necessary to well ground this claim and warrant further 
consideration on the merits.  See 38 U.S.C.A. § 5103(a) 
(West 1999); Franzen v. Brown, 9 Vet. App. 235, 238 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

As to the appellant's remaining claim, for Dependents' 
Educational Assistance under the provisions of Chapter 35 of 
the U.S.C., it must be dismissed for lack of legal merit or 
of entitlement under the law-analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for "failure to state a 
claim upon which relief can be granted."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995), citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  There simply is no way 
that she can receive these benefits under this governing 
legal authority because the veteran's PTSD (and the alcohol 
and substance abuse associated with it) was not permanently 
and totally disabling at the time of his death, or at anytime 
during the years immediately preceding his death, and since 
he did not die as a result of it.


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for the cause of the veteran's death is 
denied.

The claim for Dependents' Educational Assistance under 
Chapter 35 of the U.S.C. is dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

